DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ramkumar (Ramkumar, Mala S. "The correlation between color and electrical conductivity in beef." (2017), cited in IDS, heretofore referred to as Ramkumar).

Regarding claim 1, Ramkumar teaches a method of evaluating a meat sample (Ramkumar; Page 25, Section Study Design), said method comprising: measuring electricity conducted from water in the meat sample (Ramkumar; Fig. 6 and Page 29; Ramkumar teaches measuring the electrical conductivity using the apparatus in Fig. 6); and correlating the measurement to a property of the meat sample (Ramkumar; Fig. 11, Page 30, and Page 44; Ramkumar teaches correlating the electrical conductivity to the color scores of the meat sample).

Regarding claim 2, Ramkumar teaches the method of claim 1, wherein the water is derived from at least one water form selected from the group consisting of free water, immobilized water, bound water, or combinations thereof (Ramkumar; Page 23, Section Water Forms).

Regarding claim 3, Ramkumar teaches the method of claim 1, wherein the measuring step comprises measuring micro Siemens of electricity conducted from water in the meat sample (Ramkumar; Page 22, Section Electrical Properties of Beef; Ramkumar teaches measurements are made in microSiemens).

Regarding claim 4, Ramkumar teaches the method of claim 1, wherein the measuring step comprises measuring electron flow from resulting water in the meat sample (Ramkumar; Pages 9-10 and Page 22; Ramkumar teaches measuring the electrical conductivity of the sample and the water determining how much of the sample has been oxidized from the electron flow).

Regarding claim 5, Ramkumar teaches the method of claim 1, wherein the measuring step comprises measuring an electrical conductivity of the meat sample (Ramkumar; Fig. 6 and Page 29; Ramkumar teaches measuring the electrical conductivity using the apparatus in Fig. 6).

Regarding claim 6, Ramkumar teaches the method of claim 5, wherein the meat sample is placed in a container comprising water prior to the measuring step (Ramkumar; Fig. 6 and Page 29; Ramkumar teaches placing the sample with distilled water).

Regarding claim 8, Ramkumar teaches the method of claim 5, wherein the container is connected to one or more electrodes for measuring electrical conductivity (Ramkumar; Fig. 6, Element Cu Nail and Page 29; Ramkumar teaches using a copper nail as an electrode).

Regarding claim 9, Ramkumar teaches the method of claim 1, wherein the meat sample is selected from the group consisting of beef, poultry, fish, pork, and combinations thereof (Ramkumar; Page 22, Section Electrical Properties of Beef; Ramkumar teaches measurements are made of a beef sample).

Regarding claim 10, Ramkumar teaches the method of claim 1, wherein the meat sample is beef (Ramkumar; Page 22, Section Electrical Properties of Beef; Ramkumar teaches measurements are made of a beef sample).

Regarding claim 11, Ramkumar teaches the method of claim 1, wherein the correlating comprises comparing the measurement to known properties associated with the measurement in similar meat samples (Ramkumar; Fig. 11, Page 30, and Page 44; Ramkumar teaches correlating the electrical conductivity to the color scores of the meat sample).

Regarding claim 13, Ramkumar teaches the method of claim 1, wherein the correlating comprises: correlating the measurement to a fat content of the meat sample (Ramkumar; Pages 9-10; Ramkumar teaches that the fat content of the sample effects the oxidation and color of the sample, which in turn is measured via electrical conductivity); correlating the fat content to a quality grade of the meat sample (Ramkumar; Page 24 and Page 42-43; Ramkumar teaches the conductivity measurements which are correlated with the amount of fat can be used for quality grading); and utilizing the correlated quality grade to predict a meat sample property (Ramkumar; Fig. 11, Page 30, and Page 44; Ramkumar teaches correlating the electrical conductivity to the quality grade and then that to color scores of the meat sample).

Regarding claim 14, Ramkumar teaches the method of claim 1, wherein the correlating comprises the utilization of an algorithm to correlate the measurement to one or more properties of the meat sample (Ramkumar; Page 30 and Page 39; Ramkumar teaches an ANOVA analysis to determine the statistical correlation of the properties of the sample).

Regarding claim 15, Ramkumar teaches the method of claim 1, wherein the property of the meat sample is a color of the meat sample (Ramkumar; Fig. 11, Page 30, and Page 44; Ramkumar teaches correlating the electrical conductivity to the color scores of the meat sample).

Regarding claim 16, Ramkumar teaches the method of claim 15, wherein the color of the meat sample represents a color score of an uncooked meat sample (Ramkumar; Page 25, Section Study Design; Ramkumar teaches using raw meat samples).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar in view of Mesquita (Mesquita, Carolina S. "Effects of water configuration (form) in beef loins on color, tenderness, and electrical conductivity." (2020), cited in IDS, heretofore referred to as Mesquita).

Regarding claim 7, Ramkumar teaches the method of claim 6.
Ramkumar is silent on wherein the water is deionized water.
Mesquita teaches wherein the water is deionized water (Mesquita; Page 22 and Page 23).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the deionized water of Mesquita with the method of Ramkumar in order to reduce variability (Mesquita; Page 23).

Regarding claim 12, Ramkumar teaches the method of claim 11.
Ramkumar is silent on wherein the comparing comprises comparing the measurement to a database that includes the known properties.
Mesquita teaches wherein the comparing comprises comparing the measurement to a database that includes the known properties (Mesquita; Page 84).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the database of Mesquita with the method of Ramkumar in order to increase consistency of the results (Mesquita; Page 84).

Regarding claim 17, Ramkumar teaches the method of claim 1.
Ramkumar is silent on wherein the property of the meat sample is tenderness of the meat sample.
Mesquita teaches wherein the property of the meat sample is tenderness of the meat sample (Mesquita; Page 70; Mesquita teaches the conductivity measurement is correlated to a cooked sample).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the deionized water of Mesquita with the method of Ramkumar in order to determine the quality of the sample (Mesquita; Page 16-17, Section Tenderness).

Regarding claim 18, Ramkumar teaches the method of claim 17.
Ramkumar is silent on wherein the tenderness of the meat sample represents the tenderness of the meat sample in cooked form.
Mesquita teaches wherein the tenderness of the meat sample represents the tenderness of the meat sample in cooked form (Mesquita; Page 70; Mesquita teaches the conductivity measurement is correlated to a cooked sample).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the deionized water of Mesquita with the method of Ramkumar in order to determine the quality of the sample (Mesquita; Page 16-17, Section Tenderness).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ohki et al teaches a meat sample measuring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867              


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867